Exhibit Consolidated Financial Statements of TITAN TRADING ANALYTICS INC. (A Development Stage Company) October 31, 2009 and 2008 (expressed in Canadian dollars) Report of Independent Registered Chartered Accountants To the Shareholders of Titan Trading Analytics Inc. We have audited the consolidated balance sheets of Titan Trading Analytics Inc. as at October 31, 2009 and 2008, and the consolidated statements of operations and comprehensive loss, shareholders’ equity and cash flows for each of the years in the three year period ended October 31, 2009 and for the cumulative amounts from November 1, 2001 (inception of development stage) to October 31, 2009.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at October 31, 2009 and 2008 and the results of its operations and its cash flows for each of the years in the three year period ended October 31, 2009 and for the cumulative amounts from November 1, 2001 (inception of development stage) to October 31, 2009 in accordance with Canadian generally accepted accounting principles. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. “Collins Barrow Edmonton LLP” Edmonton, Alberta, Canada Signed February 15, 2010 Independent Registered Chartered Accountants Comments by Independent Registered Chartered Accountants for US Readers on Canada-United States of America Reporting Differences. The standards of the Public Company Accounting Oversight Board (United States) require the addition of an explanatory paragraph (following the opinion paragraph) when the financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as those described in Note 1 to the consolidated financial statements.Although we conducted our audit in accordance with both Canadian generally accepted accounting standards and the standards of the Public Company Accounting Oversight Board (United States), our report to the shareholders dated February 15, 2010, is expressed in accordance with Canadian reporting standards which do not permit a reference to such events and conditions in the report of the independent registered Chartered Accountants when the events and conditions are adequately disclosed in the financial statements. “Collins Barrow Edmonton LLP” Edmonton, Alberta, Canada Signed February 15, 2010 Independent Registered Chartered Accountants TABLE OF CONTENTS PAGE Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Loss 2 Consolidated Statements of Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to the Consolidated Financial Statements 5 - 30 TITAN TRADING ANALYTICS INC. (Continued under the Laws of Alberta) “A Development Stage Corporation” Consolidated Balance Sheets As at October 31, 2009 and 2008 (expressed in Canadian dollars) 2009 2008 ASSETS CURRENT Cash and cash equivalents $ 83,162 $ 334,954 Short-term investments (Note 4) 90,000 90,000 Due from related party (Note 8) 30,000 Sundry Receivable 35,180 Prepaid expenses and other 27,743 34,433 236,085 489,387 Due from related party (Note 8) 28,754 Deposit 27,749 27,749 Restricted cash (Note 5) 2,520 240,391 Property and equipment (Note 6) 603,043 742,638 $ 869,397 $ 1,528,919 LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 8) $ 181,851 $ 120,486 Loans and advances (Note 7) 296,096 568,847 477,947 689,333 Deferred lease inducements 99,554 577,501 689,333 Commitments and Contingency (Note 11) Going Concern (Note 1) SHAREHOLDERS’ EQUITY Share capital (Note 9) 13,591,954 11,707,655 Warrants (Note 9) 1,115,875 1,016,303 Contributed surplus (Note 9) 2,276,357 1,279,169 Deficit (16,692,290 ) (13,163,541 ) 291,896 839,586 $ 869,397 $ 1,528,919 See accompanying notes Approved on behalf of the Board: “Kenneth W.
